Mr. CHIEF JUSTICE SCOTT delivered the opinion of the Court: The evidence contained in the record is sufficient to justify the finding that defendant was in possession of the demised premises, under the written lease executed by the parties. When signed, it was left with the scrivener who had prepared it, for the benefit of both parties, and that a copy might be made for defendant. That was a sufficient delivery. Whether defendant was in possession of the premises as a tenant under the lease in evidence, or as vendee under a verbal contract of purchase made with plaintiff after the lease had been made, was a question of fact, which the jury have found against the theory of purchase insisted upon by defendant. After a careful consideration of the evidence, we are entirely satisfied with the verdict in that regard, and no reason whatever appears for setting it aside. Having examined with care the instructions given, we are unable to discover any error in them worthy of notice, except in the fifth of the series given on behalf of plaintiff. That instruction, so far as it directed the jury should disregard the evidence of a witness who they might believe had wilfully sworn falsely to a material fact in the case, unless corroborated, was faulty. It was the privilege of the jury to disregard the testimony of such a witness, but the court could not, with propriety, direct, as a matter of law, that they should disbelieve it. But we can not think defendant was in any degree prejudiced by the charge of the court. The evidence was conflicting, and the direction given had no more application to the testimony of the witness for defendant than for plaintiff. In fact, the instruction had no just application to the testimony of the witnesses of either party. Being the assertion of what was supposed to be a mere abstract principle of law, it is not perceived how it is possible, under the evidence, it could in the slightest decree have prejudiced the cause of defendant. Considered together, the instructions presented the case fairly to the jury for both parties. The modifications of defendant’s instructions were consistent with the theory upon which the cause seems to have been tried, and which, in our opinion was correct. The judgment will be affirmed. Judgment affirmed.